Citation Nr: 1215021	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bursitis of the bilateral shoulders has been received.

2.  Entitlement to service connection for bursitis of the bilateral shoulders.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to June 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, denied the Veteran's petition to reopen a claim for service connection for bursitis of the bilateral shoulders.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2011, the Board denied the claim involving service connection for bursitis of the bilateral shoulder, finding that new and material evidence to reopen the claim had not been received.  A claim for service connection for tinnitus was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision insofar as it declined to reopen the claim for service connection for bursitis of the bilateral shoulders claim, and remanding the matter to the Board for further proceedings consistent with the joint motion.

The Board notes that, while the Veteran previously was represented by Oregon Department of Veterans' Affairs, in December 2011, the Veteran granted a power-of-attorney in favor of private attorney Daniel G. Krasnegor with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation. 

In December 2011 correspondence, the Veteran and his attorney requested that the Board extend the 90-day response period in order to submit additional argument and/or evidence.  In a January 2012 letter, the Board granted this request.  Subsequently, in March 2011, the Veteran's attorney submitted additional argument to the Board, waiving initial RO consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2011). 

While the case was pending at the Court, additional VA treatment records have been associated with the claims file.  The Veteran has not waived initial RO consideration of this evidence.  However, given the favorable disposition herein, the Veteran is not prejudiced by the Board proceeding with its review of the request to reopen with such a waiver. 

The Board's decision reopening the claim for service connection for bursitis of the bilateral shoulders is set forth below.  The underlying claim for service connection for bursitis of the bilateral shoulders, on the merits, is addressed in the remand following the order.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished. 

2.  In a January 1976 rating decision, the RO denied service connection for bursitis of the bilateral shoulders; the Veteran did not perfect an appeal of the decision. 

3.  Evidence associated with the claims file since the January 1976 denial of the claim for service connection for bursitis of the bilateral shoulders includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 1976 rating decision in which the RO denied service connection for bursitis of the bilateral shoulders is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  As pertinent evidence received since the January 1976 denial is new and material, the criteria for reopening the claim for service connection for bursitis of the bilateral shoulders are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen the claim for service connection for bursitis of the bilateral shoulders, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


II.  Analysis

In the August 2011 Joint Motion, the parties specified that in its January 2011 decision, the Board applied the wrong legal standard in determining that new and material evidence to reopen the previously denied claim for service connection had been received   Specifically, it was noted that the Board appeared to require the Veteran to actually establish a medical nexus in order to reopen his claim, however, it was stated that evidence may only raise a reasonable possibility of substantiating the claim rather than fully satisfy the nexus requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, it was requested that the Board  address whether the evidence is new and material under the correct standard.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO initially denied the Veteran's claims for service connection for bursitis of the bilateral shoulders in January 1976.  The evidence then of record consisted of the Veteran's service treatment records and the report of a January 1976 VA examination.  The VA examiner diagnosed the Veteran with a tear of the muscle tendon cuff and residual subdeltoid bursitis of the right shoulder and subdeltoid bursitis of the left shoulder.   During the January 1976 VA examination, the Veteran reported a history of treatment for bursitis of the shoulders during service; however, service treatment records then of record reflect no complaint, finding, or diagnosis pertinent to bursitis of the shoulders.  On examination at separation, the Veteran's upper extremities were normal.  The basis for the RO's January 1976 denial was that the evidence did not show that the Veteran's current bilateral shoulder disabilities were related to service.

After notification of the RO's decision, in April 1976, the Veteran filed a timely NOD; and the RO issued an SOC in May 1976.  Thereafter, he requested, and was granted, extensions of time to submit additional evidence.  Ultimately, in a December 1976 letter, the Veteran was advised that he had until February 1, 1977 to file a substantive appeal.  However, the Veteran did not perfect a timely appeal to the January 1976 rating decision.  The RO's January 1976 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Here, the Veteran requested that VA reopen his previously denied claim in December 2004.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's January 1976 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since January 1976 that pertains to the Veteran's claimed bursitis of the bilateral shoulders.  Such evidence includes medical treatment records from the Federal Bureau of Prisons from August 1974 to June 1975, treatment reports from Orthopedic Healthcare Clinic from May 2001 to September 2005, June 2010 Board hearing testimony and VA treatment records from January 2005 to May 2011. 

The medical treatment records from the Federal Bureau of Prisons reflects evaluation and treatment for shoulder pain and bursitis of the shoulders.  Specifically, in a January 1975 treatment record, the physician requested a consult with an orthopedist due to the Veteran having "recurrent shoulder pain, limited motion dating back many years associated with working in the woods in damp weather."

The Orthopedic Healthcare Clinic treatment reports reveal evaluation and treatment for right shoulder pain.  A September 2005 treatment note by Dr. T.L. states the Veteran's "symptoms of bursitis appear to sound very consistent with what he had many years ago while in the military which I believe from his history sounds to be related to a bursitis and likely impingement syndrome as well."   

The Veteran testified at the June 2010 Board hearing that he was diagnosed and treated for bursitis of the shoulders during active service.

The VA treatment records reflect evaluation and treatment for the Veteran's shoulders.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bursitis of the bilateral shoulders.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the January 1976 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current shoulder disability that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for bursitis of the bilateral shoulders (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bursitis of the bilateral shoulders are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for bursitis of the bilateral shoulders has been received, to this limited extent, the appeal is granted. 


REMAND

The Board's review of the record reveals that RO action on the claim for service connection for bursitis of the bilateral shoulders, on the merits, is warranted. 

At the outset, the Board notes that the Veteran has asserted that there are outstanding sick call records for treatment of bursitis of his shoulders from the Marine Corps Air Station El Toro in Santa Ana, California.  The record reflects that the RO requested these records from the National Personnel Records Center in St. Louis, Missouri, and a November 1976 response indicated that a search for the clinical records yielded negative results.  However, in September 1976, a Lane Community College Veterans Counselor, on the Veteran's behalf, wrote to the Chief Medical Officer of the El Toro Marine Corps Air Station (MCAS) requesting the Veteran's in-service sick call or other medical records.  In response, the Long Beach Naval Regional Medical Center stated that the "medical records in this case have been retired to permanent archives" and that the records may be requested from the "Chief, Bureau of Medicine & Surgery, Navy Department, Washington, D.C. 20372, Attn: Code 7424."  On remand, the RO should determine whether the address listed in the September 1976 letter is still valid and if not, whether a successor organization exists, in order to request the outstanding sick call records. 

As noted, the available service treatment records are negative for any treatment or diagnosis related to bursitis of the shoulder.  However, as noted above, post-service private and VA treatment records document the Veteran's ongoing complaints and treatment for bursitis of the shoulders.  Moreover, in September 2005, a private physician indicated that the Veteran's symptoms of bursitis are consistent with what the Veteran reported to have experienced during service.  Unfortunately, this opinion, while sufficient to suggest a connection between current symptoms of bursitis and service, is not sufficient to support an award of service connection because the opinion was not clearly based on consideration of all pertinent, available evidence. 

Accordingly, in light development requested above and below, the Board finds that an additional medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale-is needed to resolve the claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

On remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the Roseburg VA Medical Center (VAMC), dated through May 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO must obtain all outstanding pertinent treatment records from the Roseburg VAMC since May 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1. The RO should contact the "Chief, Bureau of Medicine & Surgery, Navy Department, Washington, D.C. 20372, Attn: Code 7424" (or if that entity is no longer valid, any successor organization or other relevant agency) to obtain any reports of sick call records pertaining to the Veteran during his period of active service from June 1961 to June 1964.   The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should obtain from the Roseburg VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2011.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for bursitis of the bilateral shoulders that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

For each shoulder, the physician should clearly identify all current disability(ies), to include arthritis.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.  

In rendering the requested opinion, the physician should specifically consider and address all pertinent lay and medical evidence of record-to include the Veteran's assertions of treatment for bursitis of the shoulders during service, as well as the September 2005 private physician's opinion that the Veteran's symptoms of bursitis are consistent with what the Veteran reported to have experienced during service.   

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the request to reopen), and legal authority. 

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


